This case was affirmed on a former day of this court, and now comes before us on motion for rehearing.
In the Holmes case, decided at the present term of this court, we held that where the witness to whom the alleged sale was made, and the party making the sale was the same party, in two cases, that jurors who heard evidence in one case were disqualified and did not constitute fair and impartial jurors in the other case. In this case we have two joint defendants in the same offense, though prosecuted by separate charges with a common witness, and after further considering the facts, we think that these jurors were also disqualified under the principle laid down in the Holmes case. Accordingly the rehearing is granted, and the judgment reversed and the cause is remanded.
Reversed and remanded.